Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 03/22/2022. 
Claims 1-3, 5-11, and 13-20 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on 3/22/2022, has been entered. Claims 1, 8, and 16 have been amended. 

Claim Rejection – 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 1-3 and 5-7 are directed to a process, and claims 8-11 and 13-120 are directed to a machine. Therefore, claims 1-3, 5-11, and 13-20 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claims 1, 8, and 16 recite at least the following limitations that are believed to recite an abstract idea:
determining a set of colors associated with the subject, wherein the set of colors includes a skin tone of the subject and an undertone of the subject; 
determining at least one personality trait of the subject, wherein the at least one personality trait includes at least one of a Myers-Briggs personality type and an Enneagram; 
determining based on at least the set of colors associated with the subject and the at least one personality trait, at least one recommended shade and at least one product recommendation; and 
physically generating a beauty identity card; 
wherein the beauty identity card includes: the at least one recommended shade; a color territory based on the skin tone of the subject and the undertone of the subject; and a parameter that changes one or more of an undertone of the color territory and a chroma of the color territory based on the determined Myers-Briggs personality type or Enneagram; and 
wherein the method further comprises: 
1201 Third AvenueSuite 3600Seattle, Washington 98101-3029-5-206.682.81002620-P154US (70152) Response to AAreceiving an indication of a product selected by the subject based on the color territory, the parameter, and a comparison of the at least one recommended shade from the physically generated beauty identity card to at least one product; and 
using the indication of the product selected by the subject as a basis for determining at least one product recommendation for a different subject.

The above limitations recite the concept of personalized recommendations and customer assistance. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claims 1, 8, and 16 recite an abstract idea (Step 2A, Prong One: YES).
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
The method being computer-implemented
A computing device
The physical generating being printing
The product recommendation determination being automatic
A color detection engine including computational circuitry
A recommendation engine including computational circuitry 
A beauty ID card generation engine including computational circuitry
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 2-3, 5-7, 9-11, 13-15, and 17-20 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. Therefore the dependent claims do not create an integration for the same reasons.

Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
The method being computer-implemented
A computing device
The physical generating being printing
The product recommendation determination being automatic
Color detection, recommendation, and beauty ID card generation engines including computational circuitry
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, presenting offers, restricting public access, gathering statistics, and eliminating less restrictive pricing information are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). 
In addition, courts have held computer-implemented processes not to be significantly more than the abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog (i.e., by hand or merely thinking) (see MPEP 2106.05(d)). 
In this instance, the additional limitations recited above are at least one of well-understood, routine, and conventional according to the list in MPEP 2106.05(d) or merely generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog.
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-3, 5-11, and 13-20 are allowable over prior art though rejected on other grounds (e.g. 35 USC 101) as discussed above. The combination of elements and the claim as a whole are not found in the prior art.
Upon review of the evidence at hand, claims 1-3, 6-10, 13-17, and 20 are allowable over prior art in accordance with the Reasons for Allowable Subject Matter in the previous Non-Final Office Action.

Response to Arguments
	Applicant’s arguments filed 03/22/2022 have been fully considered but are not persuasive.

Claim Rejections – 35 USC §101
Applicant argues that the claims, as recited, “do[] not fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas but” instead recite “a technical task.” With reference to MPEP 2106.04, Applicant argues that the claims do not fall within the enumerated categories within Certain Methods of Organizing Human Activity, arguing that the claims are not analogous to the categories of Commercial Interactions, or Managing Personal Behavior or Interactions Between People as in the rejection above, instead arguing that the claims recite “improving automatic generation of product recommendations.”
Examiner respectfully disagrees. With reference to the rejection above, the claims, when analyzed under Step 2A, Prong 1, recite the abstract idea of product recommendations and customer assistance, which falls within Commercial Interactions, and Managing Personal Behavior or Interactions Between People, rather than reciting “techniques for improving automatic generation of product recommendations,” as argued by Applicant with reference to the amended preamble of the claims.  
Specifically, with reference to MPEP 2106.04, an analysis of each limitation of the claims demonstrates, except for the recitation of computer-related additional elements at a high level of generality, that the claims recite “advertising, marketing, or sales activities or behaviors;” such as through the recommendation of products to a customer and receiving indication of the customer’s selection of products based thereon. Similarly, the claims recite “rules or instructions” for transcribing and presenting information to a customer. 

	Applicant further argues that the claims present an “unconventional combination of elements” that provide “an improvement to technology.” Applicant makes reference to BASCOM, in which the additional elements, in combination, amounted to significantly more than the abstract idea. Applicant asserts that “such a combination of elements and technical improvement in the art is present here,” arguing that “providing highly relevant automatic product recommendations is an information retrieval task that constitutes a technical problem,” and that the claims improve the automatic generation of product recommendations for a second/different subject or customer through “a highly unconventional combination of features: determining at least one recommended shade for a subject based on at least one of a Myers-Briggs personality type and an Enneagram; physically printing a beauty identity card that includes the at least one recommended shade; receiving an indication of a product selected by the subject based on a comparison of the at least one recommended shade from the physically printed beauty identity card to at least one product, and using the indication of the product selected by the subject as a basis for automatically determining at least one product recommendation for a different subject,” further stating that “it is the unconventional combination of these features that provides the improvement in the information retrieval task, and by improving the information retrieval task, an improvement to technology is provided.”
	Examiner respectfully disagrees. Except for the additional elements of the card being physically printed, and the recommendation being automatically determined, the steps of “determining at least one recommended shade for a subject based on at least one of a Myers-Briggs personality type and an Enneagram; generating a beauty identity card that includes the at least one recommended shade; receiving an indication of a product selected by the subject based on a comparison of the at least one recommended shade from the physically printed beauty identity card to at least one product, and using the indication of the product selected by the subject as a basis for determining at least one product recommendation for a different subject” are directed to the abstract idea itself. The limitations of the abstract idea cannot form the basis of an improvement to itself. 
Furthermore, whereas BASCOM recites a “specific method of filtering Internet content cannot be said …to have been conventional or generic,” with the patent describing “how its particular arrangement of elements is a technical improvement over prior art ways of filtering such content” so as to make the filters less “susceptible to hacking.” In comparison, the additional elements in the pending claims, merely constitute directions to implement the abstract idea on general-purpose computing equipment, rather than integrating the claims into a practical application. Specifically, with reference to 2106.05(a), the claims do not recite an improvement to computer functionality, or to a specific technology or technical field, but rather are analogous to “a commonplace business method being applied on a general purpose computer,” or “gathering and analyzing information using conventional techniques and displaying the result.” With further reference to MPEP 2106.05(e), the claims do not recite other meaningful limitations beyond generally linking the use of the judicial exception of product recommendations & customer assistance to a particular technological environment, in this case general-purpose computing equipment for determining & receiving data, printing, and performing steps automatically. 
	Examiner notes, with reference to the newly amended preamble of the independent claims, that while “the claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel")” [MPEP 2106.04(d)(1)], the Prong 2 analysis “determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity.” In the case of the pending claims, the recitation that the automatic generation of recommendations is improved does not integrate the claims into a practical application; rather, at best, the alleged improvement to product recommendations constitutes a business improvement rather than an improvement to a technology, technical field, or the functioning of a computer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.S./Examiner, Art Unit 3684
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684